Exhibit 10.1


ANNUAL INCENTIVE PLAN
OF
KINDER MORGAN, INC.




ARTICLE 1.
GENERAL


1.1        Purpose


The Annual Incentive Plan (the "Plan") of Kinder Morgan, Inc. (the "Company") is
intended to advance the best interests of the Company and its subsidiaries by
providing certain employees with additional incentives through the discretionary
payment of bonuses based on the performance of the Company and/or the employees
relating to specified objective financial and business criteria, thereby
increasing the personal stake of such employees in the continued success and
growth of the Company and encouraging them to remain in the employ of the
Company.  The Plan shall provide for Awards (as defined below) to executives
(the "Executive Plan") and non-executives (the "Non-Executive Plan").


1.2        Administration Of The Plan


Except as otherwise provided herein, the Plan shall be administered by the Chief
Manager (as defined in the Amended and Restated Limited Liability Company
Agreement of Kinder Morgan Holdco LLC (“Holdco”), dated as of May 30, 2007, as
amended (the "LLC Agreement")) of Holdco; provided, however that if there is no
Chief Manager as a result of the occurrence of a “Management Rights Termination
Event” (as defined in the LLC Agreement), the Board of Managers (as defined in
the LLC Agreement) of Holdco (or the Compensation Committee thereof, if the
Compensation Committee has been given such authority by the Board of Managers)
shall administer the Plan and the matters contemplated under it.  As applicable,
the Chief Manager, the Board of Managers or the Compensation Committee, as
administrator, shall be referred to herein as the "Committee."  The Committee
shall have authority, subject to the provisions of the Plan, in its discretion,
to grant awards ("Awards") under the Plan, to interpret conclusively the
provisions of the Plan, to adopt such rules and regulations for carrying out the
Plan as it may deem advisable, to decide conclusively all questions of fact
arising in the application of the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan.  All decisions and
acts of the Committee shall be final and binding upon all Eligible Employees,
Plan Participants and beneficiaries.  No member of the Committee shall be liable
for any action taken, or determination made, in good faith.


1.3        Eligibility


"Eligible Employee" means any employee of the Company or its subsidiaries,
except (i) an employee who is included in a unit of employees covered by a
collective bargaining agreement unless such agreement expressly provides for
eligibility under this Plan, and (ii) a director who is not an employee of the
Company or its subsidiaries.  The Chairman and Chief Executive Officer of the
Company ("Chairman") and all employees identified by the Chairman who report
directly to the

 
 
-1-

--------------------------------------------------------------------------------

 

office of the Chairman shall be eligible to participate in the Executive
Plan.  All other Eligible Employees shall be eligible to participate in the
Non-Executive Plan.


1.4        Awards Under The Plan


The Committee shall designate the Eligible Employees, if any, to be granted
Awards under the Plan.  Each Eligible Employee to whom an Award is granted shall
be a "Participant."  No employee shall be a Participant or be entitled to any
payment hereunder unless such employee is designated as a Participant and
granted an Award by the Committee.  All Awards granted under the Plan shall be
on the terms and subject to the conditions hereinafter provided.


1.5       Other Compensation Programs


The existence and terms of the Plan shall not limit the authority of the Board
of Directors or the Committee in compensating employees of the Company or its
subsidiaries in such other forms and amounts, including compensation pursuant to
any other plans as may be in effect currently or adopted in the future, as the
Board of Directors or the Committee may determine from time to time.


ARTICLE 2.
TERMS AND CONDITIONS OF AWARDS


2.1        Executive Plan


(a)        Establishment Of Performance Goals And Bonus Opportunity


Prior to or within 90 days after the commencement of each Performance Year, the
Committee shall establish written Performance Goals and a Bonus Opportunity for
each Award granted to a Participant in the Executive Plan for such Performance
Year.  The Performance Goals shall be based on criteria established by the
Committee, including but not limited to one or more of the following:


 
(1)
Company earnings per share;

 
 
(2)
Company or subsidiary cash distributions to shareholders or common unitholders;

 
 
(3)
Company or subsidiary earnings before interest and taxes or earnings before
interest, taxes and corporate charges;

 
 
(4)
Company or subsidiary net income;

 
 
(5)
Company or subsidiary revenues;

 
 
(6)
Company or subsidiary unit revenues minus unit variable costs;

 

 
 
-2-

--------------------------------------------------------------------------------

 

 
(7)
Company or subsidiary return on capital, return on equity, return on assets, or
return on invested capital;

 
 
(8)
Company or subsidiary cash flow, return on assets or cash flows from operating
activities;

 
 
(9)
Company or subsidiary capital expenditures;

 
 
(10)
Company or subsidiary operations and maintenance expense or general and
administrative expense;

 
 
(11)
Company or subsidiary debt-equity ratios and key profitability ratios; and

 
 
(12)
Company stock price.

 
At the time of establishing the Performance Goals, the Committee shall specify
(i) the formula to be used in calculating the compensation payable to a
Participant if the Performance Goals are obtained, and (ii) the individual
employee or class of employees to which the formula applies.  The Bonus
Opportunity shall be expressed as an amount of cash. The Committee may also
specify a minimum acceptable level of achievement of the relevant Performance
Goals, as well as one or more additional levels of achievement, and a formula to
determine the percentage of the Bonus Opportunity deemed to have been earned by
the Participant upon attainment of each such level of achievement, which
percentage may exceed 100%.  The Performance Goals and Bonus Opportunity
relating to any particular Award need not be the same as those relating to any
other Award, whether made at the same or a different time.  Notwithstanding the
terms of any Award, the maximum payout under this Plan to any individual for any
Performance Year shall not exceed $3,000,000.


(b)        Performance Year


The Performance Year with respect to an Executive Plan Award shall be the
calendar year within which the Performance Goals relating to that Award are to
be achieved.


(c)        Earning Of Award


Promptly after the date on which the necessary information for a particular
Performance Year becomes available, the Committee shall determine the extent to
which the Bonus Opportunity for such Performance Year has been earned, through
the achievement of the relevant Performance Goals, by each Participant for such
Performance Year.


2.2        Non-Executive Plan


(a)        Performance Year

 
 
-3-

--------------------------------------------------------------------------------

 

The Performance Year for the Non-Executive Plan shall be the calendar year
applicable to the Executive Plan except that, for non-exempt Eligible Employees,
the Performance Year shall be the period containing all time worked and used to
determine pay beginning November 1 of the prior calendar year and ending October
31 of the calendar year applicable for the Executive Plan.


(b)        Determination of Award


For each Performance Year, the Committee may grant Awards to Participants in the
Non-Executive Plan.  The Awards shall be determined by the Committee, in its
sole discretion, based on recommendations made by the Company's
management.  Such recommendations may be based on a number of factors, or any
combination of them, including, but not limited to, market data, Company
performance, and the performance of individual Participants.  The Committee
shall have the sole discretion to determine whether any Eligible Employee will
be designated a Participant and granted an Award.


2.3        Discretionary Downward Adjustments


At any time after an Award has been granted but before the Award has been paid,
the Committee, in its sole and absolute discretion, may reduce or eliminate the
Award granted to any Participant for any reason or for no reason, including, but
without limitation, the Committee's judgment that the Performance Goals have
become an inappropriate measure of achievement, a change in the employment
status, position or duties of the Participant, unsatisfactory performance of the
Participant, or the Participant's service for less than the entire Performance
Year, for example. The reduction or elimination of an Award for a Participant
may not increase the amount of an Award to another Participant.


2.4        Distributions


As soon as administratively feasible after the Committee has (i) determined the
extent to which the Bonus Opportunity relating to an Award under the Executive
Plan has been earned pursuant to Section 2.1(c), or (ii) granted an Award under
the Non-Executive Plan, such Award shall be distributed in one lump sum either
in cash or in such other form of payment (for example, equity) that the
Committee, in its discretion, may determine, provided that no such other form
shall result in a deferral of compensation to which Section 409A of the Internal
Revenue Code of 1986, as amended, applies.


2.5        Change In Control


Notwithstanding any other provision of this Plan (other than in the last
sentence of this Section 2.5) or contained in any Award granted hereunder
(including any provision for deferred payment thereof), upon the occurrence of a
Change in Control (as defined in Section 3.6), the Committee, in its discretion,
may take any action with respect to outstanding Awards that it deems
appropriate, which action may vary among Awards granted to individual
Participants.  In the event that such action is to distribute an Award, the
Award shall be distributed in a lump sum no

 
 
-4-

--------------------------------------------------------------------------------

 

later than 30 days after the Change in Control.  If a Change in Control occurs
and, in connection with or as a result of such Change in Control, Richard D.
Kinder no longer holds or does not continue to hold the office of Chairman of
the Company, each Participant under the (i) Executive Plan shall be deemed to
have earned 100% of the Bonus Opportunities contained in any outstanding Awards
for which the determination described in Section 2.1(c) has not been made, or,
if such determination described in Section 2.1(c) has been made, the full amount
of the portion of the Bonus Opportunity which was determined to have been
earned, (ii) Non-Executive Plan shall be deemed to have earned an Award equal to
the Award most recently paid to such Participant under the Plan (or, if no
Awards have yet been paid under the Plan, an Award equal to the award paid to
such Participant for 2009 under the prior Annual Incentive Plan), and (iii) the
amount of such Bonus Opportunities or Awards under (i) or (ii), as applicable,
shall be paid promptly (and no later than 30 days after the Change in Control)
in a cash lump sum.


2.6        Termination of Employment


Except in the case of a payment made in connection with a Change in Control
under Section 2.5, a Participant shall forfeit all rights to a distribution of
an Award if the Participant ceases to be employed by the Company or a subsidiary
for any reason prior to the date the Award is distributed.  For greater
certainty, the Participant ceases to be employed by the Company or a subsidiary
on the later of the date on which the Participant receives written notice of
termination or the last date on which the Participant provides services to the
Company or subsidiary.


ARTICLE 3.
ADDITIONAL PROVISIONS


3.1        Amendments


The Board of Directors may, in its sole discretion, amend the Plan from time to
time or terminate the Plan at any time.  Any such amendment may be made without
stockholder approval unless required to satisfy any applicable laws or
securities exchange rules. Notwithstanding this or any other provision of this
Plan to the contrary, in connection with a Change in Control (a) neither the
Committee nor the Board of Directors may adjust any Award in effect immediately
prior to such Change in Control in a manner adverse to the Participant, and (b)
the Board of Directors may not amend the provisions of this Plan relating to
such Change in Control or any such Award in a manner adverse to a Participant,
in either case without the consent of the affected Participant.


3.2        Withholding


Payments under the Plan shall be net of an amount sufficient to satisfy any
federal, state, local or provincial withholding tax obligations of the Company.


3.3        Non-Assignability; Death Of Participant


No Award under the Plan shall be assignable or transferable by the holder
thereof except by will or by the laws of descent and distribution.  In the event
of the death of a Participant, any

 
 
-5-

--------------------------------------------------------------------------------

 

payments due to such Participant shall be paid to his beneficiary designated in
writing to the Committee, or, if none has been designated, to his estate.


3.4       Non-Uniform Determinations


Determinations by the Committee under the Plan (including, without limitation,
determinations of the persons to receive Awards; the terms and provisions of
such Awards; the relevant Performance Goals; the amount of Bonus Opportunity;
and the amount of any downward adjustment) need not be uniform and may be made
by it selectively among persons who receive, or are eligible to receive, Awards
under the Plan, whether or not such persons are similarly situated.


3.5       No Guarantee Of Employment


The grant of an Award under the Plan shall not constitute an assurance of
continued employment for any period.


3.6       Change In Control




(a)        "Change in Control" means:


(i)        after January 1, 2010, any natural person, entity or group (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and including any group acting for
the purpose of acquiring, holding, voting or disposing of securities of an
issuer within the meaning of Rule 13d-5(b)(1) under the Exchange Act (each of
the foregoing, a "Group"))(any such natural person, entity or Group being
referred to herein as a "Person"), other than a Permitted Person (hereinafter
defined), becomes the beneficial owner (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, by way of merger, amalgamation,
consolidation or other business combination, purchase, formation of a group,
recapitalization, reclassification or otherwise, of securities of the Company,
Holdco or any entity through which Holdco, directly or indirectly, owns voting
securities of the Company (an "Intermediate Entity") representing fifty percent
(50%) or more of the voting power of the Company, Holdco or such Intermediate
Entity (or the surviving or resulting entity), as the case may be, after giving
effect to the transaction;


(ii)        a sale, merger, amalgamation, consolidation or other business
combination, purchase, recapitalization, reclassification or transaction or
series of related transactions involving the Company, any Intermediate Entity or
Holdco as a result of which the voting securities of the Company, such
Intermediate Entity or Holdco, as the case may be, outstanding immediately
before such transaction or series of related transactions do not continue to
represent (either by remaining outstanding by being converted into the voting
securities of the surviving or resulting entity) at least 50% of the voting
power of the Company, such Intermediate Entity, Holdco or such surviving or
resulting entity, as the case may be, after giving effect to such transaction or
series of related transactions;

 
 
-6-

--------------------------------------------------------------------------------

 



(iii)        the sale or transfer of, or the approval by the relevant security
holders of an agreement for the sale or transfer of, all or substantially all of
the assets of the Company, of any Intermediate Entity or of Holdco, in a single
transaction or series of related transactions, in any case other than to an
entity of which more than 50% of the voting power is held by Permitted Persons;
or


(iv)        the shareholders or relevant security holders of the Company, any
Intermediate Entity or Holdco approve a plan of complete liquidation of the
Company, any Intermediate Entity or Holdco, unless all of the assets of the
affected entity will be distributed in such liquidation to a Permitted Person.


(b)        “Permitted Person” means (i) with respect to Holdco, Richard D.
Kinder or any Group controlled by Richard D. Kinder (for purposes of this Plan,
Richard D. Kinder shall not be on the date of this Plan deemed to control Holdco
or any investors in Holdco), (ii) with respect to any particular Intermediate
Entity, (x) Richard D. Kinder or any Group controlled by Richard D. Kinder, (y)
Holdco, if no Change of Control has occurred with respect to Holdco, or (z) a
second Intermediate Entity through which Holdco owns voting securities of the
particular Intermediate Entity, if no Change of Control has occurred with
respect to (A) such second Intermediate Entity, (B) any third Intermediate
Entity through which Holdco owns voting securities of such second Intermediate
Entity, or (C) Holdco, and (iii) with respect to the Company, (x) Richard D.
Kinder or any Group controlled by Richard D. Kinder, (y) Holdco, if no Change of
Control has occurred with respect to Holdco, or (z) any Intermediate Entity, if
no Change of Control has occurred with respect to (A) such Intermediate Entity,
(B) any other Intermediate Entity through which Holdco owns voting securities of
such Intermediate Entity, or (C) Holdco.


(c)        References herein to any Section of or Rule under the Exchange Act
include any successor provision.
 
 


3.7        Limitation on Certain Payments


Notwithstanding any other provision of this Plan, the Company shall not make or
be obligated to make any payment hereunder which would require the approval of
the majority of the Board of Managers of Holdco under the Holdco LLC Agreement
unless such approval has been given.

 
 
-7-

--------------------------------------------------------------------------------

 



3.8        Unfunded Status Of Awards; Creation Of Trusts


The Plan is intended to constitute an "unfunded" plan.  With respect to any
amounts payable to a Participant pursuant to an Award, nothing contained in the
Plan (or in any documents related thereto), nor the creation or adoption of the
Plan, the grant of any Award, or the taking of any other action pursuant to the
Plan, shall give any such Participant any rights that are greater than those of
a general creditor of the Company.  The Committee may authorize the creation of
trusts or make other arrangements to meet the Company's obligations under the
Plan; however, such trusts or other arrangements shall be consistent with the
"unfunded" status of the Plan.


3.9        Effective Date Of Plan


The Plan shall become effective on January 1, 2010.



 
 
-8-

--------------------------------------------------------------------------------

 
